UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 99.46% (Cost $686,604,594) Asset Management & Custody Banks 8.65% Bank of New York Co., Inc. (The) (NY) 1,868,898 59,449,645 Mellon Financial Corp. (PA) 1,466,554 51,725,360 Northern Trust Corp. (IL) 252,500 13,183,025 State Street Corp. (MA) 917,350 55,462,981 Consumer Finance 0.44% Capital One Financial Corp. (VA) 110,440 9,199,652 Diversified Banks 12.99% Bank of America Corp. (NC) 1,305,941 57,761,770 Comerica, Inc. (MI) 165,697 9,191,213 Toronto-Dominion Bank (The) (Canada) 388,310 20,634,793 U.S. Bancorp. (MN) 1,979,987 59,221,411 Wachovia Corp. (NC) 1,160,977 63,656,369 Wells Fargo & Co. (CA) 962,410 60,015,888 Other Diversified Financial Services 4.89% Citigroup, Inc. (NY) 1,047,290 48,782,768 JPMorgan Chase & Co. (NY) 1,334,192 53,034,132 Regional Banks 66.01% Alabama National Bancorp. (AL) 129,600 9,009,792 AmSouth Bancorp. (AL) 1,131,910 31,252,035 BB&T Corp. (NC) 1,026,432 40,071,905 BOK Financial Corp. (OK) 123,500 5,631,600 Bryn Mawr Bank Corp. (PA) 337,800 7,151,226 Cardinal Financial Corp. (VA) 248,800 2,928,376 Cascade Bancorp. (OR) 30,604 795,704 Chittenden Corp. (VT) 1,094,357 31,046,908 City Holding Co. (WV) 112,756 4,201,289 City National Corp. (CA) 535,800 40,168,926 CoBiz, Inc. (CO) 127,750 2,351,877 Colonial BancGroup, Inc. (The) (AL) 735,100 18,303,990 Columbia Bancorp. (OR) 38,775 814,663 Columbia Banking System, Inc. (WA) 65,680 2,118,180 Commerce Bancshares, Inc. (MO) 999,245 50,511,835 Page 1 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2006 (unaudited) Commercial Bankshares, Inc. (FL) Community Bancorp. (NV) (I) Compass Bancshares, Inc. (AL) Cullen/Frost Bankers, Inc. (TX) Dearborn Bancorp., Inc. (MI) (I) Eurobancshares, Inc. (Puerto Rico) (I) F.N.B. Corp. (PA) Fifth Third Bancorp. (OH) First Horizon National Corp. (TN) First Midwest Bancorp., Inc. (IL) First Republic Bank (CA) FirstMerit Corp. (OH) Fulton Financial Corp. (PA) Glacier Bancorp., Inc. (MT) Greene County Bancshares, Inc. (TN) Hancock Holding Co. (MS) Hudson United Bancorp. (NJ) Independent Bank Corp. (MA) Independent Bank Corp. (MI) KeyCorp (OH) Lakeland Financial Corp. (IN) M&T Bank Corp. (NY) Marshall & Ilsley Corp. (WI) MB Financial, Inc. (IL) Mercantile Bankshares Corp. (MD) Midwest Banc Holdings, Inc. (IL) National City Corp. (OH) North Fork Bancorp., Inc. (NY) Oriental Financial Group, Inc. (Puerto Rico) Placer Sierra Bancshares (CA) PNC Financial Services Group, Inc. (PA) Prosperity Bancshares, Inc. (TX) Provident Bankshares Corp. (MD) Regions Financial Corp. (AL) Republic Bancorp., Inc. (MI) Sandy Spring Bancorp., Inc. (MD) Seacoast Banking Corp. of Florida (FL) Sky Financial Group, Inc. (OH) SNB Bancshares, Inc. (TX) (I) Southcoast Financial Corp. (SC) (I) South Financial Group, Inc. (The) (SC) Southwest Bancorp., Inc. (OK) State National Bancshares, Inc. (TX) (I) Sterling Bancshares, Inc. (TX) SunTrust Banks, Inc. (GA) Susquehanna Bancshares, Inc. (PA) Taylor Capital Group, Inc. (IL) Page 2 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2006 (unaudited) TCF Financial Corp. (MN) 2,227,484 55,664,825 TD Banknorth, Inc. (ME) 1,041,114 30,171,484 Texas Regional Bancshares, Inc. (Class A) (TX) 827,125 25,458,908 Texas United Bancshares, Inc. (TX) 127,900 2,367,429 TriCo Bancshares (CA) 655,150 15,907,042 Trustmark Corp. (MS) 167,000 4,729,440 UnionBanCal Corp. (CA) 259,800 17,429,982 Virginia Commerce Bancorp., Inc. (VA) (I) 45,827 1,480,670 Virginia Financial Group, Inc. (VA) 55,629 2,225,160 Westamerica Bancorp. (CA) 433,075 23,308,097 Western Alliance Bancorp. (NV) (I) 52,620 1,662,792 Whitney Holding Corp. (LA) 547,730 18,020,317 Zions Bancorp. (UT) 766,300 60,591,341 Thrifts & Mortgage Finance 6.48% Astoria Financial Corp. (NY) 528,050 15,207,840 BankUnited Financial Corp., (Class A) (FL) 70,350 1,976,835 Countrywide Financial Corp. (CA) 272,998 9,129,053 Hudson City Bancorp., Inc. (NJ) 940,490 11,680,886 MAF Bancorp., Inc. (IL) 301,743 12,971,932 New York Community Bancorp., Inc. (NY) 125,000 2,132,500 Sovereign Bancorp., Inc. (PA) 80,000 1,744,000 Washington Federal, Inc. (WA) 1,126,098 27,184,006 Washington Mutual, Inc. (WA) 1,204,111 50,957,978 Webster Financial Corp. (CT) 40,000 1,884,000 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 0.54% (Cost $11,250,000) Joint Repurchase Agreement 0.54% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 11,250 11,250,000 Total investments 100.00% Page 3 John Hancock Regional Bank Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (I) Non-income-producing security. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $697,854,594. Gross unrealized appreciation and depreciation of investments aggregated $1,385,157,960 and $1,490,999, respectively, resulting in net unrealized appreciation of $1,383,666,961. Footnotes to Schedule of Investments - Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 95.44% (Cost $336,515,567) Aerospace & Defense 1.30% Argon ST, Inc. (I) 215,989 6,183,765 Biotechnology 1.06% Martek Biosciences Corp. (I) 175,000 5,040,000 Broadcasting & Cable TV 0.78% XM Satellite Radio Holdings, Inc. (Class A) (I) 141,000 3,691,380 Building Products 2.43% Modtech Holdings, Inc. (I) 599,318 4,770,571 Simpson Manufacturing Co., Inc. (I) 174,400 6,747,536 Casinos & Gaming 2.44% Alliance Gaming Corp. (I) 350,000 5,323,500 Mikohn Gaming Corp. (I) 450,000 3,379,500 Pinnacle Entertainment, Inc. (I) 100,000 2,882,000 Communications Equipment 0.92% SeaChange International, Inc. (I) 525,000 4,368,000 Computer Hardware 4.23% Stratasys, Inc. (I) 320,550 8,315,067 Trident Microsystems, Inc. (I) 450,000 11,754,000 Construction & Engineering 0.19% Stantec, Inc. (Canada) (I) 9,000 336,690 Stantec, Inc. (Canada) (E)(I) 14,700 547,987 Construction & Farm Machinery & Heavy Trucks 3.37% Joy Global, Inc. (U) 130,700 7,063,028 Oshkosh Truck Corp. 181,200 8,934,972 Construction Materials 2.00% Headwaters, Inc. (I) 275,000 9,487,500 Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2006 (unaudited) Consumer Finance 1.38% Infinity Property & Casualty Corp. 170,000 6,558,600 Diversified Chemicals 0.76% American Vanguard Corp. 140,000 3,613,400 Diversified Commercial Services 2.86% Quixote Corp. 225,000 4,785,750 Universal Technical Institute, Inc. (I) 240,000 8,772,000 Diversified Financial Services 5.08% Asset Acceptance Capital Corp. (I) 205,000 5,002,000 Euronet Worldwide, Inc. (I) 425,000 13,714,750 FTI Consulting, Inc. (I) 200,000 5,410,000 Drug Retail 1.09% Matrixx Initiatives, Inc. (I) 208,439 5,175,540 Electrical Components & Equipment 6.00% Axsys Technologies, Inc. (I) 125,000 2,062,500 Intermagnetics General Corp. (I) 234,866 9,474,494 KFx, Inc. (I) 345,000 6,931,050 Medis Technologies Ltd. (I)(L) 551,682 10,001,995 Electronic Equipment Manufacturers 6.12% Cognex Corp. 218,000 6,361,240 FARO Technologies, Inc. (I) 387,300 6,169,689 II-VI, Inc. (I) 299,800 5,216,520 Measurement Specialties, Inc. (I) 437,500 11,287,500 Electronic Manufacturing Services 0.62% LoJack Corp. (I) 119,132 2,928,265 Employment Services 1.06% Barrett Business Services, Inc. (I) 188,400 5,030,280 Health Care Equipment 8.21% BioLase Technology, Inc. (I) 81,800 621,680 Cyberonics, Inc. (I) 185,000 5,551,850 Electro-Optical Sciences, Inc. (I)(W) 597,200 3,200,992 EPIX Pharmaceuticals, Inc. (I) 22,591 102,789 Kensey Nash Corp. (I) 191,600 4,676,956 Kyphon, Inc. (I) 107,800 4,481,246 ResMed, Inc. (I) 184,800 7,288,512 Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2006 (unaudited) Somanetics Corp. (I) 180,000 4,586,400 Sonosite, Inc. 214,900 8,454,166 Health Care Services 2.64% Allscripts Healthcare Solutions, Inc. (I) 375,000 6,603,750 HealthExtras, Inc. (I) 180,000 5,922,000 Health Care Supplies 2.14% ev3, Inc. (I) 141,900 2,298,780 IntraLase Corp. (I) 395,000 7,840,750 Home Furnishings 1.37% Select Comfort Corp. (I) 235,000 6,486,000 Homebuilding 0.72% Orleans Homebuilders, Inc. 198,850 3,422,209 Industrial Machinery 2.37% Middleby Corp. (The) (I) 37,000 3,496,500 Raven Industries, Inc. 246,097 7,776,665 Internet Software & Services 3.38% aQuantive, Inc. (I) 140,000 3,641,400 Opsware, Inc. (I) 750,000 5,490,000 SafeNet, Inc. (I) 220,000 6,912,400 Life & Health Insurance 0.97% Scottish Re Group Ltd. (Cayman Islands) (I) 186,852 4,600,296 Movies & Entertainment 1.71% Imax Corp. (Canada) (I)(L) 1,000,000 8,110,000 Oil & Gas Drilling 2.27% InterOil Corp. (Canada) (I) 255,000 4,717,500 TETRA Technologies, Inc. (I) 152,500 6,051,200 Oil & Gas Equipment & Services 3.00% ATP Oil & Gas Corp. (I) 56,700 2,412,585 Core Laboratories N.V., (Netherlands) (I) 140,000 6,241,200 Superior Energy Services, Inc. (I) 206,000 5,592,900 Oil & Gas Exploration & Production 1.16% KCS Energy, Inc. (I) 190,000 5,515,700 Page 3 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2006 (unaudited) Packaged Foods & Meats 0.31% Galaxy Nutritional Foods, Inc. (I)(W) 1,139,348 1,458,366 Pharmaceuticals 1.68% Medicis Pharmaceutical Corp. (Class A) 160,000 4,945,600 NitroMed, Inc. (I) 270,000 3,034,800 Property & Casualty Insurance 1.13% ProAssurance Corp. (I) 105,000 5,374,950 Regional Banks 5.74% Boston Private Financial Holdings, Inc. 145,000 4,428,300 IBERIABANK Corp. 99,875 5,523,088 Pacific Mercantile Bancorp. (I) 300,000 5,439,000 Umpqua Holdings Corp. 230,000 6,481,400 Wintrust Financial Corp. 100,000 5,370,000 Restaurants 0.91% Texas Roadhouse, Inc. (Class A) (I) 280,000 4,342,800 Semiconductor Equipment 1.88% FormFactor, Inc. (I) 300,000 8,946,000 Specialty Chemicals 0.91% Cabot Microelectronics Corp. (I) 130,000 4,317,300 Steel 0.11% Allegheny Technologies, Inc. (I)(U) 10,000 518,500 Systems Software 3.52% Access Integrated Technologies, Inc. (I) 341,500 4,490,725 Concur Technologies, Inc. (I) 478,500 7,904,820 Progress Software Corp. (I) 150,000 4,314,000 Technology Distributors 1.28% Global Imaging Systems, Inc. (I) 130,000 4,596,800 iRobot Corp. (I) 41,400 1,471,770 Telecommunication Services 0.94% Comtech Telecommunications Corp. (I) 140,000 4,461,800 Trucking 1.21% Celadon Group, Inc. (I) 185,000 5,735,000 Page 4 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2006 (unaudited) Wireless Telecommunication Services 2.19% Radyne ComStream, Inc. (I) 375,000 5,148,750 Spectralink Corp. 425,000 5,248,750 Issuer Shares Value Warrants 0.00% $0 (Cost $0) Systems Software 0.00% 0 Access Integrated Technologies, Inc. (B) 75,000 0 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 4.56% (Cost $21,643,384) Joint Repurchase Agreement2.63% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 12,505 12,505,000 Shares Cash Equivalents 1.93% AIM Cash Investment Trust (T) 9,138,384 9,138,384 Total investments 100.00% Page 5 John Hancock Small Cap Equity Fund Summary of written options outstanding on January 31, 2006 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS Allegheny Technologies, Inc. 100 $45 03-20-06 $78,000 Joy Global, Inc. 146 45 02-20-06 137,240 $215,240 Summary of written options John Hancock Small Cap Equity Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (E) Parenthetical disclosure of a foreign country in the security description represents country of local currency; par value is expressed in local currency. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (T) Represents investment of securities lending collateral. (U) All or a portion of this security is pledged as collateral for written call options. See the additional information on the outstanding written options in the table preceding these footnotes. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $358,158,951. Gross unrealized appreciation and depreciation of investments aggregated $137,524,092 and $21,069,645, respectively, resulting in net unrealized appreciation of $116,454,447. Footnotes to Schedule of Investments - Page 1 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 81.25% $923,873,474 (Cost $575,215,695) Asset Management & Custody Banks 10.62% 120,798,759 Affiliated Managers Group, Inc. (I) (L) 128,100 11,887,680 Alliance Capital Management Holding L.P. 85,000 5,137,400 Ameriprise Financial, Inc. 90,200 3,670,238 Bank of New York Co., Inc. (The) 557,500 17,734,075 BlackRock, Inc. (Class A) 101,900 13,532,320 Franklin Resources, Inc. 136,500 13,445,250 Legg Mason, Inc. 151,650 19,669,005 State Street Corp. 590,850 35,722,791 Consumer Finance 4.14% 47,020,275 American Express Co. 577,500 30,289,875 Capital One Financial Corp. (L) 90,000 7,497,000 SLM Corp. (L) 165,000 9,233,400 Data Processing & Outsourced Services 2.54% 28,857,514 First Data Corp. 185,000 8,343,500 Fiserv, Inc. (I) 321,800 14,152,764 Paychex, Inc. (L) 175,000 6,361,250 Diversified Banks 10.82% 123,059,414 Bank of America Corp. (L) 893,355 39,513,092 U.S. Bancorp. 577,000 17,258,070 Wachovia Corp. (L) 638,605 35,014,712 Wells Fargo & Co. (L) 501,500 31,273,540 Diversified Commercial Services 0.97% 11,071,488 Wright Express Corp. (I) 435,200 11,071,488 Insurance Brokers 0.99% 11,272,978 Marsh & McLennan Cos., Inc. 268,150 8,149,078 Willis Group Holdings Ltd. (Bermuda) 90,000 3,123,900 Investment Banking & Brokerage 12.17% 138,332,650 Goldman Sachs Group, Inc. (The) 233,950 33,045,437 Lehman Brothers Holdings, Inc. (L) 222,500 31,250,125 Merrill Lynch & Co., Inc. 598,100 44,899,367 Page 1 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2006 (unaudited) Morgan Stanley TD Ameritrade Holding Corp. Life & Health Insurance 6.44% AFLAC, Inc. (L) Conseco, Inc. (I) MetLife, Inc. Prudential Financial, Inc. (L) Scottish Re Group Ltd. (Cayman Islands) (L) Multi-Line Insurance 7.16% American International Group, Inc. Assurant, Inc. Genworth Financial, Inc. (Class A) (L) Hartford Financial Services Group, Inc. (The) Other Diversified Financial Services 6.61% Citigroup, Inc. JPMorgan Chase & Co. National Financial Partners Corp. (L) Property & Casualty Insurance 3.63% ACE Ltd. (Cayman Islands) Allstate Corp. (The) Ambac Financial Group, Inc. (L) Arch Capital Group Ltd. (Bermuda) (I) Real Estate Investment Trusts 0.41% Host Marriott Corp. (L) Regional Banks 3.88% City National Corp. Fifth Third Bancorp. (L) M&T Bank Corp. North Fork Bancorp., Inc. Zions Bancorp. Reinsurance 4.65% Assured Guaranty Ltd. (Bermuda) Axis Capital Holdings Ltd. (Bermuda) Max Re Capital Ltd. (Bermuda) PartnerRe Ltd. (Bermuda) Platinum Underwriters Holdings Ltd. (Bermuda) RenaissanceRe Holdings Ltd. (Bermuda) Page 2 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2006 (unaudited) Specialized Finance 0.79% 9,014,460 CIT Group, Inc. 169,000 9,014,460 Thrifts & Mortgage Finance 4.85% 55,138,782 Countrywide Financial Corp. (L) 242,500 8,109,200 Freddie Mac 307,000 20,833,020 Golden West Financial Corp. (L) 136,000 9,604,320 Hudson City Bancorp., Inc. 500,980 6,222,172 Radian Group, Inc. (L) 125,000 7,153,750 Washington Mutual, Inc. 76,000 3,216,320 Trading Companies & Distributors 0.58% 6,552,150 GATX Corp. 165,000 6,552,150 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 18.75% $213,188,813 (Cost $213,188,813) Joint Repurchase Agreement 1.90% 21,583,000 Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 01-31-06 due 02-01-06 (Secured by U.S. Treasury Inflation Indexed Note 3.375% due 01-15-12 and 1.625% due 01-15-15) 4.390 21,583 21,583,000 Shares Cash Equivalents 16.85% 191,605,813 AIM Cash Investment Trust (T) 191,605,813 191,605,813 Total investments 100.00% $1,137,062,287 Page 3 John Hancock Financial Industries Fund Footnotes to Schedule of Investments January 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $788,404,508. Gross unrealized appreciation and depreciation of investments aggregated $349,698,543 and $1,040,764, respectively, resulting in net unrealized appreciation of $348,657,779. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 24, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 24, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: March 24, 2006
